DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Non-Final Office Action is in response to the filing of the preliminary amendment of application #16/989987 on December 18, 2020 which is also a continuation of application 15/858,335, now Patent # 10,776,805.
3.	Claims 1-7 have been cancelled.
4.	New claims 8-27 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:



7.	Claims 8-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 8, 15 and 27 (a computer implemented method, an apparatus and a computer program product respectively) recite receiving location data associated with a mobile device, wherein the location data comprises at least a latitude and a longitude; determining user account data associated with a user; determining, based at least in part on the user account data, (i) a promotion associated with a merchant identifier corresponding with the location data, and (11) a promotion value indicating a likelihood that the user will purchase the promotion; in response to determining that the promotion value is above a predetermined threshold, providing, for display, a selectable data object indicative of the promotion; and in response to receiving a user engagement input indicating a user selection of the selectable data object, generating a user account data object by associating the promotion, the promotion value and the merchant identifier with the determined user account data.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

As viewed in whole, the claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying a plurality of establishments and selecting one of the establishments (dependent claims 9, 16, 23) amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 10-11, 17-18 and 24-25, these claims recite limitations that further define the same abstract idea noted in claims 8, 10, 15, 17, 23 and 24. In addition, they recite the additional elements of receiving user payment data object and 
As for dependent claims 12, 14, 19, 21 and 26, these claims recite limitations that further define the abstract idea noted in claims 11, 13, 18, 20 and 25. In addition, they recite the additional elements of transmitting a payment credit to a financial institution amounts to no more than mere instructions to apply the exception using generic computer component (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 13 and 20, these claims recite limitations that further define the abstract idea noted in claims 10 and 17. In addition, they recite the additional elements of determining consumer value and a second promotion, which can be performed by a computer processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.

Conclusion

8.	The closest prior art found by Examiner includes U.S. 2013/0166386 (Simmons).  Also relevant: U.S. 2012/0278150 (Chen); 10,354,278 (Silvestro et al.) and 2003/0069787 (Tendon et al.).  Further relevant: 2016/0042374 (Weis) and 9,843,897 (Lin).
a)	Simmons talks about the mobile app shows the location of the user within an icon and will continuously update the location of the user as the user moves throughout the local community and Simmons further teaches the mobile app may be implemented on diverse computing platforms as both web and smartphone-based products having location-awareness capabilities provided, for example, by GPS (Global Positioning System) or mobile tracking technologies such as cell tower triangulation. Simmons teaches collected data from user-observed behaviors and activities generated profile from the mobile app user’s and also profile-preferences and interests. Simmons shows deals being presently offered by merchants within the radius from the user’s current location. Simmons teaches the mobile user benefits when a mobile app user travels past a store and receives a mobile coupon for a special deal on an item, the user knows that the deal can be taken advantage of right then because the store or establishment is right there. Simmons provides businesses with ability to push out messages and offers to the user via the app that tailor to the targeted user based on their user's profile that includes observed past behavior, activities, coupon redemption history, travel itinerary 
b) 	Silvestro et al. talks about determining whether a conversion (promotion is redeemed) has already been registered which if a conversion has already been registered for the customer's visit, then it will shows on the account.
c) 	Chen talks about collecting percentages of offer values for businesses, receiving promotional offers such as coupons, creating user accounts, user interacting or redeeming coupon.
d) 	Tendon et al. talks about supporting interactive promotional systems and specially talks about transactional engine supporting interactive promotional systems, and methods and terms of service for point based promotion systems.  In particular, the invention relates to a distributed computer system for the establishment of a marketplace for branded promotional values issued by at least two businesses and being awarded to at least two consumers.  Furthermore, the invention relates to a method for the establishment of a marketplace of branded promotional values issued by at least two businesses and being awarded to at least two consumers.  Also, the invention relates to a method for facilitating and improving marketing and promotional activities through the establishment of a marketplace of branded promotional values issued by at least two businesses and being awarded to at least two consumers.
e)	Lin talks about determined requesters for services. 
f)	Weis talks about a number of available service providers and identifying financial demand within selected geographic boundaries for merchants.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        09/29/2021